Case 1:19-cv-00458-RJJ-RSK ECF No. 1-7 filed 06/11/19 PageID.101 Page 1 of 2




                                                             Exhibit 6
                                                   Case 1:19-cv-00458-RJJ-RSK ECF No. 1-7 filed 06/11/19 PageID.102 Page 2 of 2

AmyBent

From:                                                                                                             Lintemuth, Elisa <ELintemuth@dykema.com>
Sent:                                                                                                             Monday, June 10, 2019 1:42 PM
To:                                                                                                               Michele Chapnick
Cc:                                                                                                               Dame, Jr., Frank
Subject:                                                                                                          Brett and Paula Lemmen Family Trust v. Travelers, et. al. / Case No. 19-5760-CZ


Michele:

Dykema will be representing Defendant A.J. Gallagher in the above-referenced case. A.J. Gallagher consents to Travelers’
removal of this matter to federal court.

Regards,
Elisa

          To help protect y ou r priv acy , Microsoft O ffice prev ented automatic download of this
          picture from the Internet.
          Dy k ema                                                                                    Elisa J. Lintemuth       616-776-7532 Direct 300 Ottawa Avenue, N.W., Suite 700
                                                                                                      Member                   616-776-7500 Main Grand Rapids, Michigan 49503
                                                                                                      ELintemuth@dykema.com    855-259-7099 Fax    www.dykema.com

*** Notice from Dykema Gossett PLLC: This Internet message may contain information that is privileged, confidential,
and exempt from disclosure. It is intended for use only by the person to whom it is addressed. If you have received this
in error, please (1) do not forward or use this information in any way; and (2) contact me immediately. Neither this
information block, the typed name of the sender, nor anything else in this message is intended to constitute an
electronic signature unless a specific statement to the contrary is included in this message.




                                                                                                                                            1
